Title: To Thomas Jefferson from Joseph Yznardi, Jr., 7 October 1806
From: Yznardi, Joseph, Jr.
To: Jefferson, Thomas


                        
                            
                        7 Oct 1806
                     
                        
                        Names of the Masters of American Vessels that Subscribed to an Original List, forwarded to the Secretary of State, under date of the 7th. of October last. ⅌ the Brig Mary N. M. Parsons bound to New York
                  
                     
                        Fredk. Collier
                        of Brig Georgia Packet 
                        New York
                     
                     
                        John Waite
                        of Brig Rover
                        Amesbury
                     
                     
                        Jordan Snow
                        of Brig Siren
                        Brunswick
                     
                     
                        Wm. Bunker
                        of Ship Resolution
                        New York
                     
                     
                        Timoty. Clifton
                        of Ship Columbus
                        New York
                     
                     
                        Saml. C. Nicoll
                        of Ship Sally
                        New York
                     
                     
                        John Babbidge
                        of Brig Susannah
                        Newberry Port
                     
                     
                        James Orn
                        of Ship Montgomery
                        Portsmouth
                     
                     
                        George Dowdall
                        of Ship Catherine
                        New York
                     
                     
                        Benjn. Shattuck
                        of Schooner Molly
                        Boston
                     
                  
                        Have seen Copies of Letters in the Consul’s Office, which Satisfy’s that he has done every thing in his power
                            to Shorten the Quaranteen—
                        
                     
                        Joseph Tirrell
                        of Ship Commerce
                        Weymouth
                     
                     
                        Jacob Woodberry
                        of Schooner Swan
                        Beverley
                     
                     
                        Benjn. Ellwell
                        of Brig Corporal Frim
                        Gloucester
                     
                     
                        Isiah Atkins
                        of Ship Financier
                        Boston
                     
                     
                        James Living
                        of Barque Nixon
                        New York
                     
                     
                        Enoch Tobey
                        of Ship Brutus
                        Newport
                     
                     
                        John Kehew
                        of Brig 2. Brothers
                        Gloucester
                     
                  
                        Robert Barry late of Brig Cruger of New York now in Cadiz on the business of a loss, and that Consul & Vice
                            Consul assisted me in every part of said business as was in their power.
                        
                     
                        Edward Chamberlain
                        of Brig Milton
                        Norfolk
                     
                  
                        Joshua Herbert of Schooner Eliza Ann Norfolk, from a misrepresentation while performing Quaranteen, I signed
                            a certain memorial injurious to the Interest of the Consul, and I do assert I have met every attention from the said
                            Office—
                        
                     
                        Joseph Gifford
                        of Brig Ann & Francis
                        New York
                     
                     
                        Danl. Cornwall
                        of Brig Mary
                        New York
                     
                     
                        N. M. Parsons
                        of Brig Mary
                        New York
                     
                     
                        Warren Weston
                        of Schooner Little Mary
                        New York
                     
                     
                        Stephen Hopkins
                        of Barque George William
                        Providence
                     
                  
                    